Citation Nr: 0603248	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for fracture residuals, 
right tibia, with sequestrectomy, sinusectomy, and 
osteomyelitis currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A December 2002 rating decision denied the 
veteran's claim and continued the 30 percent evaluation of 
his disability.

The veteran appeared at a Travel Board hearing in June 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  At 
the hearing, the veteran requested that the record be held 
open for submission of additional evidence, and the 
undersigned granted the request.  In June 2005, the Board 
received additional evidence from the veteran, for which he 
waived initial RO review and consideration.  In light of the 
veteran's waiver, the Board may properly consider the 
evidence in this action.  See Disabled American Veterans, et 
al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

At the hearing, the veteran presented informal claims for an 
increased rating for his low back disability and for a total 
disability rating on the basis of individual unemployability.  
These issues have not been considered by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The Board notes that VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995).  At the hearing, the veteran and 
his wife described his main symptom as pain and how his 
prescribed medication provides only partial relief.  The 
Board notes that the claims file reflects a VA examination 
only for the veteran's low back disability, which an April 
2004 rating decision service connected secondary to his right 
leg disability.  The Board further notes that the claims file 
reflects no record of an examination for his right leg in 
relation to his claim for increase.  Moreover, the veteran 
underwent a total right knee replacement in March 2004.  The 
sole treatment records associated with the claims file are 
from his private providers.

Upon initial review of this appeal, the Board finds the 
evidence of record inadequate to fully address the veteran's 
appeal.  In light of the veteran's and his wife's testimony 
as to his symptoms, a VA examination is needed to assess the 
current severity of the veteran's disability, and to address 
the relationship between his right knee replacement and his 
fracture residuals.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As a final matter, the Board notes that the veteran is rated 
based on fracture residuals under Diagnostic Code 5262.  An 
April 2004 rating decision assigned a separate rating for 
shortening of the right lower extremity under Diagnostic Code 
5275.  However, Diagnostic Code 5275 specifically prohibits 
combining the rating for shortening with the rating for 
fracture residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5275, 
Note.  

Upon readjudication, the RO must also be mindful of the 
amputation rule (38 C.F.R. § 4.68) should an increased rating 
be awarded, as well as 38 C.F.R. § 4.14 regarding pyramiding 
of disabilities and symptoms.  

The case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right leg 
disability since March 2004.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also endeavor to avoid associating 
duplicative records with the claims file.

2.  After the above is completed, the 
veteran should be afforded a VA 
orthopedic examination by a physician to 
determine the current nature and severity 
of his right tibia fracture residuals.  
All indicated tests should be performed, 
to include range of motion studies and 
X-rays.  The claims folder should be made 
available to the examiner(s) for review 
before the examination.  

Specifically, the examiner should 
describe in detail all orthopedic 
symptoms and diagnoses related to the 
veteran's right tibia fracture (with 
prior sequestrectomy and sinusectomy and 
osteomyelitis) to include any right knee 
and/or right ankle disability.  The 
examiner should render a specific finding 
as to whether the veteran's right knee 
arthritis and total knee replacement are 
as likely as not attributable to the 
residuals of the right tibia fracture.

The examiner should also state whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental 
statement of the case and, if all is in 
order, return the case to the Board for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

